My judgment is that the only material question presented on this appeal is whether or not the property was specially benefited by the improvement within the meaning of section 223 of the Constitution, a question of fact. If the property was not so benefited, it is not assessable. My views on the other questions are stated in my opinion in City of Birmingham et al. v. Seaboard Air Line Railway Company, and cross-appeal (Ala. Sup.) 148 So. 425, this day decided.
I therefore respectfully dissent. *Page 696